United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3541
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                     Magali Marroquin, also known as Tiffany

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Northern District of Iowa - Cedar Rapids
                                   ____________

                            Submitted: December 7, 2018
                             Filed: December 14, 2018
                                   [Unpublished]
                                   ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

       Magali Marroquin directly appeals the sentence the district court1 imposed after
she pleaded guilty to identity-theft offenses. Her counsel has moved to withdraw and

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging the
sentence as substantively unreasonable. Marroquin has not filed a pro se brief.

      Upon careful review, we conclude that Marroquin’s sentence is not
unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (reviewing sentence under deferential abuse-of-discretion standard); United
States v. Magnum, 625 F.3d 466, 469-70 (8th Cir. 2010) (holding that upward
variance was reasonable where court made individualized assessment of 18 U.S.C.
§ 3553(a) factors based on facts presented and considered defendant’s proffered
information); United States v. Lewis, 593 F.3d 765, 773 (8th Cir. 2010) (holding
denial of downward variance was substantively reasonable, as court considered
arguments for downward variance and exercised its discretion in rejecting them).
Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal. Accordingly, we grant counsel leave to
withdraw, and affirm.
                      ______________________________




                                       -2-